        Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 1 of 26               FILED
                                                                           2020 Nov-17 PM 12:15
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

MADISON LOWRY, and the                   )
collective action class of similarly     )
situated employees described herein,     )
                                         )
      Plaintiff,                         )   CIVIL ACTION NO.:
                                         )   ___________________
vs.                                      )
                                         )
THE PONY BAMA, LLC; and                  )    JURY DEMAND
CHARLES G. WESTLUND,                     )
                                         )
      Defendants.                        )

                    COLLECTIVE ACTION COMPLAINT

      Madison Lowry states the following as her Complaint against The Pony

Bama, LLC (“The Pony Bama”) and Charles G. “Jerry” Westlund, on behalf of

similarly situated employees described herein.

                             I. INTRODUCTION

      Madison Lowry was an exotic dancer/entertainer at an establishment known

as The Pony in Madison County, Alabama. This is a claim brought under the Fair

Labor Standards Act, 29 U.S.C. § 201, et. seq. [“FLSA”] for failure to pay a

minimum wage, and for illegally confiscating monies earned from the performance

of exotic dances, however they are characterized.



                                         1
           Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 2 of 26




      Defendants willfully engaged in a pattern, policy and practice of unlawful

conduct for the actions alleged in this Complaint. Defendants willfully failed to pay

Plaintiff and the class described herein the minimum wage they were entitled to

under applicable federal laws. Additionally, Defendants unlawfully required dancers

to disgorge monies given to them by patrons, effectively forcing them to split them

with non-tipped employees, including bouncers and disc jockeys.

      Plaintiff brings this action on behalf of herself and other similarly situated

employees seeking damages, back pay, restitution, liquidated damages, civil

penalties, prejudgment interest, reasonable attorneys’ fees and costs, and any and all

other relief that the Court deems just, reasonable and equitable in the circumstances.

                        II. JURISDICTION AND VENUE

      1.       This Court has subject-matter jurisdiction over Plaintiff’s FLSA claims

pursuant to 28 U.S.C. § 1331 because Plaintiff’s claims raise a federal question under

29 U.S.C. § 201, et seq.

      2.       The Pony’s annual sales exceed $500,000, and it employs more than

two persons in commerce, so the FLSA applies. 29 U.S.C. § (s)(1)(A)(i)-(ii).

      3.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

the actions and omissions giving rise to the claims pled in this Complaint

substantially occurred in this District.


                                           2
           Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 3 of 26




                                III. THE PARTIES

      4.       Madison Lowry is a resident of Madison County, Alabama, and is over

the age of nineteen (19). Madison Lowry worked as an exotic dancer at The Pony

from December 9, 2016 to May 22, 2020.

      5.       The Pony Bama, LLC, is an Alabama Limited Liability Company

operating two nightclubs in Madison County, Alabama, called The Pony, and The

Pony Too. Both of these clubs feature exotic dancing, and are managed, and are

operated jointly, as set forth below. The Pony Bama has been operated by The Pony

Bama, LLC, since December of 2019. The Pony Bama, LLC, acquired the former

Jimmy’s Lounge location in Madison, Alabama, and operates it as The Pony Too.

      6.       Charles G. “Jerry” Westlund is an individual, over the age of nineteen

(19) years, residing in a State other than Alabama, who at all pertinent times directed

the terms and conditions of employment for exotic dancers at The Pony and The

Pony Too.

                         IV. FACTUAL ALLEGATIONS

               A.    Facts Relating to The Pony Bama and The Pony Too
                     Considered as a Single Employer.

      7.       The Pony Bama, LLC, has operated its original location at 141 Ware

Drive NE, in Huntsville, Alabama since at least 2009. In approximately January of

2020, it began operating The Pony Too at its location located at 8700 Highway 72,

                                           3
           Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 4 of 26




in Madison, Alabama. Prior to December of 2019, another nightclub featuring

exotic dancing, known as Jimmy’s Lounge, operated at this location.

      8.       While operating at two separate locations, as a matter or practice, both

clubs operate under The Pony Bama, LLC umbrella as one business entity, so as to

be considered joint employers.

      9.       There is no separate corporate entity responsible for operating The

Pony Too, as opposed to The Pony Bama. The two locations hold business licenses

out of the same address.

      10.      The two locations are managed by the same management team, and the

same management team, headed by Mr. Westlund, makes policy as it relates to

exotic dancers at both locations.

      11.      The same managerial policies are implemented by Mr. Westlund under

The Pony Bama, LLC corporate umbrella, at both locations; including the decisions

to hire, discipline, and terminate exotic dancers.

      12.      The business operations and management of The Pony Bama and The

Pony Too were and are so intertwined that they are considered joint employers as

defined in the FLSA Regulations, 29 C.F.R. § 791.2 et seq.

      13.      Liability for joint employers is joint and several, meaning that even if

The Pony Bama, LLC, and The Pony Too are considered separately, they are jointly

and severally responsible for the violations of the FLSA pled herein, regardless of
                                           4
        Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 5 of 26




whether the exotic dancing work was performed at The Pony Bama or The Pony

Too.

             B.    Facts Relating To Liability of Charles G. “Jerry” Westlund.

       14.   Charles G. “Jerry” Westlund, at all times pertinent to the case,

dominated the operation of The Pony Bama and The Pony Too. Charles G. “Jerry”

Westlund set and enforced all policies with regard to the terms and conditions of

employment for exotic dancers.

       15.   Charles G. “Jerry” Westlund set each policy related below regarding

work hours, tip-outs, payment for private dances, and any other requirements of

exotic dancers at The Pony Bama and The Pony Too.

       16.   The corporate entities have been largely disregarded as Mr. Westlund

regularly took large payments from the businesses.

       17.   Mr. Westlund has been at all times relevant to this action in a position

to control the work activities of Ms. Lowry and the other exotic dancers at The Pony

Bama and The Pony Too. Mr. Westlund at all times had the power to, and did on

occasion, hire and fire exotic dancers at The Pony Bama and The Pony Too. Mr.

Westlund, at all pertinent times, made the management decisions regarding exotic

dancers in implementing and enforcing the hours, work schedules, and working

conditions of the exotic dancers outlined herein.


                                          5
        Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 6 of 26




      18.    Mr. Westlund determined how exotic dancers such as Ms. Lowry would

be paid, and how tip-outs and dance fees would be split and accounted for. Finally,

Mr. Westlund maintained what employment records were kept at The Pony Bama

and The Pony Too.

      19.    In short, Mr. Westlund directed all of the terms and conditions of Ms.

Lowry’s employment.

      C.     Facts Relating To Working Conditions For Exotic
             Dancers at The Pony Bama and The Pony Too.

      20.    Plaintiff and the class described below have been intentionally

misclassified by The Pony Bama and The Pony Too as independent contractors.

      21.    Plaintiffs have not been paid a minimum wage by The Pony Bama and

The Pony Too. In fact, Plaintiffs have not been paid any hourly wages by

Defendants. All monies paid to the dancers come directly from the patrons at the

Clubs, as described herein.

      22.    No exception to the FLSA applies to Plaintiffs.

      23.    At all relevant times, Defendants directly and indirectly exercised

significant control over the wages, hours, and working conditions of Plaintiffs.

      24.    Plaintiffs incurred financial loss, injury and damage as a result of the

business practices of Defendants in misclassifying exotic dancers as independent

contractors and failing to pay a minimum wage.

                                          6
         Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 7 of 26




      25.     Plaintiffs generated their income solely through the monies received

from customers for the performance of exotic dances.

      26.     All monies that Plaintiffs received from customers in the performance

of exotic dances were, as described below, either tips or service fees. In either case,

as described below, Defendants had no right to keep any portion of the monies paid.

These payments were given by patrons directly to and/or solely for services

performed by Plaintiffs and therefore, if considered tips, belong to Plaintiffs, not

Defendants.

      27.     Alternatively, the payments Plaintiffs received from patrons in relation

to exotic dances were service charges not taken into Defendant’s gross receipts, and

then paid out to Plaintiffs.

      28.     Plaintiffs were considered tipped employees, as they were engaged in

an occupation in which they customarily and regularly receive more than $30 a

month in tips, if dance fees are considered tips. No tip credits offsetting any

minimum wages due, however, are permitted. Therefore, Plaintiffs are entitled to:

(i) minimum wages for all work performed; and (ii) the full amount of any monies

given to them by customers for the performance of exotic dances.

      29.     Defendants’ misclassification of Plaintiffs was specifically designed to

deny Plaintiffs’ fundamental rights as employees to receive minimum wages, to


                                           7
        Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 8 of 26




demand and retain portions of tips paid by customers, and to enhance Defendants’

profit margin at the expense of Ms. Lowry and the other dancers.

      30.    The misclassification of Plaintiffs was willful.

      31.    Defendants knew or should have known that Plaintiffs were improperly

misclassified as independent contractors.

      32.    The determining factor as to whether a worker is an employee or

independent contractor under the FLSA is not the workers’ or employees’ election,

subjective intent, or any contract. Rutherford FoodCorp. v. McComb, 331 U.S. 722,

727 (1947). Rather, the test for determining whether an individual is an “employee”

under the FLSA is the economic reality test. Under the economic reality test,

employee status turns on whether the individual is, as a matter of economic reality,

in business for themselves and truly independent, or rather is economically

dependent upon finding employment in others. In this case, dependent upon The

Pony Bama and The Pony Too to make a living.

      33.    Workers cannot “elect” to be treated as employees or independent

contractors under threat of adverse treatment. Nor can workers agree to be paid less

than the minimum wage. Despite this, Defendants’ unfairly, unlawfully, fraudulently

and unconscionably coerced Plaintiffs to waive their statutory rights and elect to be

treated as independent contractors.


                                            8
        Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 9 of 26




      34.     Under the applicable test, courts utilize several factors to determine

economic dependence and employment status. They are: (1) the degree of control

exercised by the alleged employer, (ii) the relative investments of the alleged

employer and employee, (iii) the degree to which the employee’s opportunity for

profit and loss is determined by the employer, (iv) the skill and initiative required in

performing the job, (v) the permanency of the relationship, and (vi) the degree to

which the alleged employee’s tasks are integral to the employer’s business.

      35.     The totality of circumstances surrounding the employment relationship

between Defendants and Plaintiffs establishes economic dependence by Plaintiffs on

Defendants.     Here, Plaintiffs were not in business for themselves and truly

independent, but rather were economically dependent upon finding employment

with Defendants. Plaintiffs did not engage in an occupation or business distinct from

that of Defendants. To the contrary, Plaintiff and the other dancers were and are the

basis for the business of The Pony Bama and The Pony Too. Without exotic dancers,

The Pony Bama and The Pony Too cannot exist as “Gentlemen’s Clubs.”

      36.     The Pony Bama and The Pony Too obtain the customers who seek out

exotic dance entertainment and provides the workers who conduct the exotic dance

services. Defendants retain pervasive control over the Clubs’ operations as a whole,

and Plaintiff and the other dancers’ duties are an integral part of those operations.


                                           9
       Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 10 of 26




      D.     Degree of Control Exercised by Defendant.

      37.    Plaintiff and the other dancers do not exert control over any meaningful

part of business operations, and do not stand as separate economic entities from The

Pony Bama and The Pony Too. Defendants exercise control over all aspects of the

working relationship with Plaintiff and the other dancers at the Clubs.

      38.    Plaintiffs’ economic status is inextricably linked to conditions over

which The Pony Bama and The Pony Too have complete control, including but not

limited to, advertising and promotion, the atmosphere and surroundings at the club,

the flow of customers into the club, and the customer volume.

      39.    The Pony Bama and The Pony Too employ guidelines and rules

dictating the way in which Plaintiff and the other dancers must conduct themselves

while working. These guidelines include, but are not limited to:

             a.    Requiring the dancers to report for work at specific
                   times, and stay specific hours. If the dancers left
                   early, they would be forced to pay the club extra;
             b.    Requiring the payment of a “tip-out” for each
                   dancer for each shift worked;
             c.    Requiring a particular number of shifts per week;
             d.    Setting the prices for private dances;
             e.    Confiscating some of the money earned by the
                   dancers for private dances;
             f.    Controlling when the dancers will be on stage; and
             g.    Approval of wardrobe.

      40.    Defendants control the conduct of dancers while at work, including how

dances are to be performed, how often the dancers are to be on stage performing,
                                         10
        Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 11 of 26




and requiring dancers to mingle with patrons in a manner which supports

Defendants’ general business plan, but to no benefit of the dancers.

      41.    Defendants require dancers to literally pay management a fee to work

there. Each dancer had to pay to the Club, at some point during her shift, a sum of

money, usually $20.00, just to work that shift. This payment is commonly referred

to as a “tip-out.” The amounts sometimes fluctuated, increased at random periods

of time. If the tip-out was not paid, the dancer would be fined, and eventually fired.

      42.    Defendants require that shifts commence at particular times for a

minimum number of hours. For example, Defendants require dancers to report to

management at the beginning and end of each shift. If a dancer is late or absent for

a shift or does not appear timely for her dance on stage, a dancer is subject to a

monetary penalty.

      43.    Dancers are required to complete the entirety of their shifts, and are not

permitted to leave early without penalty. In the event the dancer leaves a shift early,

she is subjected to a monetary fine.

      44.    One element of a dancer’s job is performing private exotic dances in a

VIP room. Defendants, not the dancers, establish a minimum rate per song that

dancers must collect from patrons when performing exotic dances in the VIP room.

Defendants then impose a charge, usually $5.00, that each dancer must kick back to

the Clubs for each private dance performed. Each dancer must “tip-out” the required
                                          11
         Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 12 of 26




payment at the end of each dance. The “tip-out” dance charges would increase as

the time a patron spent in the VIP room increased.

       E.      Facts Negating Skill and Initiative of a Person in Business for
               Themselves.

       45.     Plaintiffs did not exercise the skill and initiative of a person in business

for herself.

       46.     Plaintiffs were not required to have any specialized or unusual skills to

work, and the skills utilized in performing exotic dances are commensurate with

those exercised by ordinary people.

       47.     Plaintiffs did not have the opportunity to exercise the business skills

and initiative necessary to elevate their status to that of independent contractors as

they owned no enterprise, nor did they maintain separate business structures or

facilities.

       48.     Plaintiffs had no control over customers, nor did they actively

participate in any efforts to increase the client base, profit, or to improve business in

any capacity at The Pony Bama and The Pony Too.

       49.     A dancer’s own initiative is limited to wardrobe, which is itself subject

to final approval by Defendants, and how provocatively to dance, actions which are

consistent with the status of an employee as opposed to an independent contractor.



                                             12
        Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 13 of 26




      50.    Plaintiffs were not permitted to hire or subcontract other qualified

individuals to provide additional dances to patrons, and increase their revenue, as an

independent contractor in business for themselves would have the authority to do.

      F.     Facts Establishing Relative Investment.

      51.    Plaintiffs’ relative investment is minor when compared to the

investment made by The Pony Bama and The Pony Too.

      52.    Plaintiffs made no financial investment in facilities, advertising,

maintenance, sound system and lights, food, beverage, and other inventory. All

capital investment and risk belongs to Defendants.

      53.    Plaintiffs’ investment is limited to expenditures on wardrobe and make-

up. Absent Defendants’ investment and provision of the club work environment,

Plaintiffs would not have earned anything.

      G.     Facts Establishing Opportunity for Profit and Loss.

      54.    Defendants manage all aspects of the business operation, including but

not limited to attracting investors, maintaining the premises, establishing the hours

of operation, setting the atmosphere, coordinating advertising, hiring and controlling

the staff. Defendants provide all necessary capital to open and operate the business.

      55.    Plaintiffs have no responsibility for any aspect of The Pony Bama and

The Pony Too’s ongoing business risk.          Defendants secure all financing, the

acquisition and/or lease of the physical facility and equipment, inventory, the
                                          13
        Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 14 of 26




payment of wages (for managers, bartenders, doormen, and waitresses). The Pony

Bama and The Pony Too alone are responsible for securing all necessary and

appropriate insurance and licenses. Defendants set the minimum dance, tip, and

other tip amounts to be collected from patrons, and establish the tip splitting policy

for dances performed in the VIP rooms.

      H.     Facts Establishing Permanency.

      56.    Plaintiff worked fairly regularly at The Pony Bama, as alleged above.

Plaintiff worked approximately four (4) shifts per week.

      I.     Facts Establishing Plaintiffs are Integral Part of Employer’s
             Business.

      57.    Exotic dancers are critical to the success of The Pony Bama and The

Pony Too and the Clubs’ very operation is wholly dependent on the existence of

exotic dances being provided by dancers for patrons.

      58.    The primary “product” or “good” The Pony Bama and The Pony Too

are in business to sell consists of dances performed by the exotic dancers. Other

goods sold by Defendants include drinks and food, which are served to patrons by

waitresses, shot girls, and bartenders.

      59.    Plaintiffs have been misclassified as independent contractors and

should have been paid minimum wages at all times they worked.



                                          14
        Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 15 of 26




J.    Facts Establishing that Defendants’ Acts Were Willful.

      60.    All of the actions described herein were willful, intentional and not the

result of mistake or inadvertence.

      61.    Defendants are and have been aware, or should be aware, that the FLSA

applies to its business at all relevant times and that under the economic realities test

applicable to determining employment status under those laws the dancers were

misclassified as independent contractors.

      62.    Exotic dancers working under conditions similar to those employed at

The Pony Bama and The Pony Too have been determined to be employees under the

wage and hour laws, not independent contractors.

      63.    Defendants have been aware, and had actual or constructive notice, that

applicable law rendered all tips given to class members by patrons when working

were Plaintiffs’ sole property, rendering its tip-share, and tip-out scheme unlawful.

      64.    Despite this notice of their violations, Defendants intentionally chose

to continue to misclassify dancers like Plaintiff, withhold payment of minimum

wages, and require dancers to split their tips in an effort to enhance their profits.

Such conduct and agreements were intentional, unlawful, fraudulent, deceptive,

unfair and contrary to public policy.

      65.    Ms. Lowry was employed by The Pony Bama as an exotic dancer from

December of 2016 to May of 2020.
                                           15
        Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 16 of 26




      66.    Ms. Lowry was never paid an hourly wage, at all, by Defendants.

      67.    Ms. Lowry had to pay Defendants $5.00 out of every $25.00 she

received for private dances. Ms. Lowry continued to have to pay a tip-out every

time she worked at The Pony Bama of approximately $20.00, although the amount

varied. She also continued to have to pay the disc jockey out of the money she

collected for stage dances, and for private dances, and had to pay for an automated

disc jockey through higher “tip-outs” or “hours fees.”

                           V. INJURY AND DAMAGE

      68.    Plaintiffs were harmed, and incurred damage and financial loss as a

result of The Pony Bama and The Pony Too’s conduct complained of herein.

      69.    Plaintiffs were entitled to minimum wages and to retain all of the

private dance tips and other tips they were given by patrons. By failing to pay

Plaintiffs minimum wages and interfering with their right to retain all of the dance

tips and other tips they were given by patrons, Defendants injured Plaintiffs, causing

them financial loss, harm, injury and damage.

                 VI. COLLECTIVE ACTION ALLEGATIONS

      70.    Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) of the FLSA

on her own behalf and on behalf of all similarly situated current and former exotic

dancers working at The Pony Bama or The Pony Too in Madison County, Alabama,

at any time within three years of the filing of this action.
                                           16
        Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 17 of 26




      71.    Excluded from the class are all the Defendants’ executives,

administrators, professional employees, and outside sales persons.

      72.    A collective action under the FLSA is appropriate because under 29

U.S.C. § 216(b), the workers described as parties to the Complaint are similarly

situated to the named Plaintiff.

      73.    The workers Plaintiff seeks to represent in this case include:

                    All exotic dancers who worked at either The Pony
                    Bama or The Pony Too in Madison County,
                    Alabama, at any time within three years of the filing
                    of this action.

      74.    The putative class members are similarly situated to the named Plaintiff

because they worked in the same positions, were subjected to the same unlawful

practices, policies, or plans, and their claims are based upon the same factual and

legal theories.

      75.    The working relationships between Defendants and every putative class

member are exactly the same. The key legal issue to the collective action, i.e.,

whether Defendants’ classification policy and practice violated the FLSA, does not

vary substantially from class member to class member.

      76.    Plaintiff estimates that the putative class, including both current and

former workers over the relevant period, will include over 50 members. The precise



                                          17
        Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 18 of 26




number of the class members should be readily discernible from a review of

Defendants’ records.

                           VII. CAUSES OF ACTION

                   COUNT I - VIOLATION OF THE FLSA
      (Failure to Pay Statutory Minimum Wages Against All Defendants)

      77.    Plaintiffs hereby incorporate all of the preceding paragraphs as if fully

stated herein.

      78.    Charles G. “Jerry” Westlund, as described above, because of the control

he exercised over the dancers, is an “employer” as that term is defined by 29 U.S.C.

§ 203(d), and is thus individually liable. Each claim under this Court is made against

Mr. Westlund, individually, as well as against The Pony Bama, LLC.

      79.    This claim arises out of Defendants’ willful violation of the Fair Labor

Standards Acts, 29 U.S.C. Sec. 201, et seq., for failure to pay a minimum wage to

Plaintiffs to which they were entitled.

      80.    At all relevant times, Defendants employed Plaintiffs within the

meaning of the FLSA.

      81.    At all relevant times, Defendants have been engaged in interstate

commerce and/or the production of goods for commerce, within the meaning of the

FLSA, 29 U.S.C. § 201.



                                          18
       Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 19 of 26




      82.   At all relevant times, The Pony Bama and The Pony Too were

enterprises whose annual business income was in excess of $500,000, pursuant to

29 U.S.C. § 203(5)(1)(A)(ii).

      83.   The minimum wage provisions of the FLSA, 29 U.S.C. 201 et seq.,

apply to The Pony Bama and The Pony Too, and protect Plaintiffs.

      84.   Pursuant to 29 U.S.C. § 206, Plaintiffs were and are entitled to be

compensated at the rate of $7.25 per hour.

      85.   29 U.S.C. § 207(a) provides in pertinent part:

            ... no employer shall employ any of his employees who in
            any workweek is engaged in commerce or in the
            production of goods for commerce, or is employed in an
            enterprise engaged in commerce or in the production of
            goods for commerce for a workweek longer than forty
            hours unless such employee receives compensation for his
            employment in excess of the hours above specified at a
            rate of not less than one and one-half times the regular rate
            at which he is employed.

      86.   Defendants failed to pay Plaintiffs the minimum wage set forth in 29

U.S.C. § 206, or any wages whatsoever.

      87.   Defendants failed to pay Plaintiffs a minimum wage throughout the

relevant time period because Defendants intentionally misclassified them as

independent contractors.




                                         19
        Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 20 of 26




      88.    The amount paid to Plaintiffs by patrons in relation to private dances or

other services performed were either service fees or tips, not wages. In either case,

they were improperly kept by Defendants.

      89.    The private dance fees are paid directly to the dancers by customers,

not to the Defendants. Thus, they cannot be wages.

      90.    Courts have classified private dance fees paid by customers of exotic

dance clubs as either tips or service fees.      In either case, Defendants cannot

confiscate the private dance fees and they are due to be returned to Plaintiffs. If the

private dance fees are considered tips, then The Pony Bama and The Pony Too have

no right to them because under the FLSA an employer may not keep any portion of

employees’ tips . . .” 29 U.S.C. § 203(m)(2)(B).

      91.    It could be argued that the private dance fees are service fees paid to

the establishment. However, in such a case, Defendants still would not be able to

retain them, nor would they be able to claim such confiscated private dance fees as

a credit against their minimum wage obligation.

      92.    In order to take the private dance fees as a credit, Defendants would

have to actually pay Ms. Lowry and the other dancers, and then it would have to

have both included in private dance fees in the gross revenues of the company, and

then pay them out to the dancers. This was not done.


                                          20
        Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 21 of 26




      93.    As a result, under any circumstance the amounts paid to Plaintiff by

patrons in relation to private table dances cannot be used to offset The Pony Bama

and The Pony Too’s obligation to pay Ms. Lowry’s minimum wages due. See Hart

v. Rick’s Cabaret, Int’l, 2013 U.S. Dist Lexis 129130 (S.D.N.Y. Sept. 10, 2013) e.g.,

Reich v. ABC/York-Estes Corp., 157 F.R.D. 668, 680 (N.D.Ill. 1994), rev’d on other

grounds, 64 F.3d 316 (7th Cir. 1995); Reich v. ABC/York-Estes Corp., 1997 WL

264379 at *5-7 (N.D.Ill. 1997).

      94.    Further, no tip credit applies to reduce or offset any minimum wages

due. The FLSA only permits an employer to allocate an employee’s tips to satisfy a

portion of the statutory minimum wage requirement provided that the following

conditions are satisfied: (1) the employer must inform the tipped employees of the

provisions of § 3(m) of the FLSA, 29 U.S.C. § 203(m); and (2) tipped employees

must retain all the tips received except those tips included in a tipping pool among

employees who customarily receive tips. 29 U.S.C. § 203(m).

      95.    Neither of these conditions was satisfied. Defendants did not inform

Ms. Lowry of the provision of § 3(m) of the FLSA, 29 U.S.C. § 203(m), and Plaintiff

did not retain all the tips received.

      96.    The Pony Bama did not notify Ms. Lowry that her dance fees were

being used to reduce the minimum wages otherwise due under FLSA’s tip credit

provisions and that they were still due the reduced minimum wage for tipped
                                         21
        Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 22 of 26




employees because Defendants maintained as a business strategy that Ms. Lowry

and the other dancers were not due a minimum wage due to the classification as

independent contractors.

      97.    The Pony Bama and The Pony Too’s requirement that Ms. Lowry and

the other dancers split their tips, and pay Defendants a portion of all dance tips and

to pay a “tip-out” to other employees who do not customarily receive tips, such as

bouncers, managers and disc jockeys was not part of a legally permissible or valid

tip pooling or tip sharing arrangement.

      98.    Based on the foregoing, Plaintiffs are entitled to the full statutory

minimum wages set forth in 29 U.S.C. §§ 206 and 207 for all periods in which

Plaintiffs worked for Defendants, along with all applicable penalties, liquidated

damages, and other relief.

      99.    Defendants’ conduct in misclassifying Plaintiffs as independent

contractors was intentional and willful and done to avoid paying minimum wages

and the other benefits that Plaintiffs were legally entitled to receive.

      100. Plaintiffs seek damages in the amount of their unpaid wages, liquidated

damages as provided by 29 U.S.C. § 216(b), interest, and such other legal and

equitable relief as the Court deems proper.

      101. 12 U.S.C. § 211(c) provides in pertinent part:


                                           22
        Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 23 of 26




             ( c)   Records

             Every employer subject to any provision of this chapter or
             of any order issued under this chapter shall make, keep,
             and preserve such records of the persons employed by him
             and of the wages, hours, and other conditions and practices
             of employment maintained by him, and shall preserve such
             records for such periods of time, and shall make such
             reports therefrom to the Administrator as he shall
             prescribe by regulation or order as necessary or
             appropriate for the enforcement of the provisions of this
             chapter or the regulations or orders thereunder.

      102. 29 C.F.R. § 516.2 and 29 C.F.R. § 825.500 further require that every

employer shall maintain and preserve payroll or other records containing, without

limitation, the total hours worked by each employee each workday and total hours

worked by each employee each workweek.

      103. To the extent The Pony Bama and The Pony Too failed to maintain all

records required by the aforementioned statutes and regulations, and failed to furnish

Plaintiffs comprehensive statements showing the hours that they worked during the

relevant time period, it also violated the aforementioned laws causing Plaintiffs’

damages.

      104. When the employer fails to keep accurate records of the hours worked

by its employees, the rule in Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680,

687-688 66 St. Ct. 1187 (1946) is controlling. That rule states:

             ...where the employer’s records are inaccurate or
             inadequate ... an employee has carried out his burden if he
                                          23
        Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 24 of 26




             proves that he has in fact performed work for which he
             was improperly compensated and if he produces sufficient
             evidence to show the amount and extent of that work as a
             matter of just and reasonable inference. The burden then
             shifts to the employer to come forward with the evidence
             of the precise amount of work performed or with evidence
             to negative the reasonableness of the inference to be drawn
             from the employee’s evidence. If the employer fails to
             produce such evidence, the court may then award damages
             to the employee, even though the result be only
             approximate.

      105. The Supreme Court set forth this test to avoid placing a premium on an

employer’s failure to keep proper records in conformity with its statutory duty,

thereby allowing the employer to reap the benefits of the employees’ labors without

proper compensation as required by the FLSA. Where damages are awarded

pursuant to this test, “[t]he employer cannot be heard to complain that the damages

lack the exactness and precision of measurement that would be possible had he kept

records in accordance with ... the Act.” Id.

      106. Based on the foregoing, Plaintiffs seek unpaid minimum wages at the

required legal rate for all working hours during the relevant time period, back pay,

restitution, damages, reimbursement of any base rent and tip-splits, liquidated

damages, prejudgment interest calculated at the highest legal rate, attorneys’ fees

and costs, and all other costs, penalties and other relief allowed by law.




                                          24
     Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 25 of 26




                          RELIEF REQUESTED

WHEREFORE, Plaintiff, prays for an order for relief as follows:

a.       That the case be certified as a collective action;

b.       That notice be sent to similarly situated employees within the
         statutory period, and that those similarly situated employees be
         given the opportunity to opt into this action.

c.       That Defendants be found liable to Plaintiff;

d.       For a declaration that Defendants violated the rights of Plaintiff
         under applicable law;

e.       For nominal damages;

f.       For compensatory and actual damages;

g.       For restitution of all monies due Plaintiff and disgorged profits
         from the unlawful business practices of Defendant;

h.       For all back pay, unpaid wages, and a refund of all tips, “rent”,
         tip-outs, fines and other amounts paid by Plaintiff;

i.       For all statutory damages, liquidated damages, civil penalties,
         and/or other relief allowed by federal wage and hour statutes and
         regulations and/or other laws;

j.       For accrued interest;

k.       For costs of suit and expenses incurred herein, including
         reasonable attorneys’ fees allowed under any relevant provision
         of law or equity, including the FLSA; and

l.       For any and all other relief that the Court may deem just, proper
         and equitable in the circumstances.


                                      25
       Case 5:20-cv-01828-HNJ Document 1 Filed 11/17/20 Page 26 of 26




                               JURY DEMAND

           Plaintiff reserves her right to and hereby requests a trial by jury.

                                      Respectfully submitted,

                                      /s/ Brian M. Clark
                                      Brian Clark
                                      Attorney for Plaintiff

OF COUNSEL:
Wiggins Childs Pantazis Fisher & Goldfarb, LLC
The Kress Building
301 19th Street North
Birmingham, Alabama 35203
Telephone: (205) 314-0500
Facsimile: (205) 254-1500
Email: bclark@wigginschilds.com



SERVE DEFENDANTS AT THE FOLLOWING:

The Pony Bama, LLC
c/o Registered Agent
Brian Keith
141 Ware Drive NE
Huntsville, Alabama 35811

Charles G. Westlund
6 Sawgrass Lane
Brentwood, Tennessee 37027-8972




                                        26
